 

 

i
aay [na 4mWS ao si

adnjpusis Ss. 4a0uffo Suysa.ap

7 “Pay eL

¥ 2 7 Oy! NJ Z: (ajnjs puv 419) ye
ary 12.02] ba] J ZO (iP) Uo poysoure sem uosied ayy pue ‘2. eZ]/E77 90° 90 (1p) UO paataoal sem yuRLIEM SITY L

 

 

 

 

 

 

 

 

WANA
ajiiy pup aupu pajuldg
aspnr ajensisepy “S'f “Aearey poeyor ‘5 Ora Worsaryse A — cayeys pure Ayr5
JANIDUBIS S .daouffo Suinssy
a a  HOEO HELD | 1€0C/8¢/90 cayeq

  

8Z'90'1Z0z :93eC GE»):
Aaney jaeuriw Vf Dy /
9 Aq paubis Ajje1161q &

* SUIpping oydey e ul Sunoyorg Jo ‘“SuneNsuowg “surpeseg - (D)(Z)(@)POIS § ‘O'S'N OF

‘SuIp[Ing [oydeD e ul yonpuoD AjsJapsosiq - (A)\(Z)(2)POTS § ‘O'S'N OF

‘SPUNOIH Jo SuIpjIng powwmsoy we UL oNpUOD sandnusiq pue ATJepsosiq{ - (Z)(B)ZSLT § ‘O'S BI

‘ SpuUNOIH Jo SuIpling pojorjsoy ev Ul Sururewoy pue Surya - (T)(2)ZSLI § ‘O'S SI
‘SMO]IOJ Se poquiosep ATJoLIg SI asUayjO STU],
unoD MWIjOIspig D s90H0N UoYeoIA O UOTE g UOYLOIA oseaoy postArodng uonneg WoNeoIA UoNegolg
yurejdmoDy K uonyeuwoysuy Surposiodns GC uOoTyeuLIOJUy CO) yuOUOIpuy SuIpesiodng qUsuoIpuy OO

:UINOO 9} YIM poyy JOUINSOp SUIMOT[OJ OY) UO poseq UONLIOIA 10 ssUaJJO Ue JO posnooe st OM
: osiIng semoy |, MOUeW (pajsa.iv aq 04 uossad fo aupu)

Aejop Aressooouun jnoyyim a3pnl oyessiSeul soyeyg pour) & s10Joq Bulg pur jsoue 0} (HGNVAWINOO AAV NOA

 

J9dGJFO JUOWSOIOJUN Me] pozuoyne AUY ss :O,

INVUUVM LSA
je caren

JUBLIEAA |SOUY /M JUuIej|GOD :uoNdiuoseq
Lz0z/Sz/90 : eyeq ‘ubissy

jeeudIW *S ‘AesuepH : OL peubissy
GZy00-lW-|Z:| :esed

(He VV) osing sewoyy, Moqye]
ek
BOLIOUTY JO soqeig pou

a SN FN

BIqUINJOD Jo JOLNSIC
ou} Oy

LUNG) LOMALSIC SALVLS GHLIN“)

 

juene, SOL (IT/T1 Ae Thr OV

 

 

 
